                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION
                       CIVIL ACTION NO. 1:18-CV-00182-GNS-HBB


J.E. TAYLOR                                                                        PETITIONER


v.


ANNA VALENTINE, Jailer                                                           RESPONDENT




                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Petitioner’s Objection (DN 28) to the Magistrate Judge’s

Findings of Fact, Conclusions of Law, and Recommendation (“R&R”) (DN 28) in which the

Magistrate Judge recommends the dismissal of the Petition for Habeas Relief. For the following

reasons, the Objection is OVERRULED, the R&R is ADOPTED, and the Petition is DENIED.

                             I.      STATEMENT OF CLAIMS

       In December 2015, a Green Circuit Court grand jury indicted Petitioner J.E. Taylor

(“Taylor”) for 468 counts of incest, 468 counts of first-degree sodomy, one count of first-degree

rape, and 468 counts of first-degree sexual abuse. See Taylor v. Commonwealth, No. 2017-CA-

000340-MR & 2017-CA-001555-MR, 2018 WL 3090027, at *1 (Ky. App. June 22, 2018). At the

subsequent trial, Taylor was tried on a reduced number of counts, and the jury found him guilty of

four counts of incest. See id. The jury recommended a sentence of five years on each count to be

served concurrently. See id. On March 9, 2016, the Green Circuit Court imposed Taylor’s




                                                1
sentence and directed the first three counts to be served concurrently and the fourth count to run

consecutively to the other counts, for a total term of imprisonment of ten years. See id.

       In a hearing held by the Green Circuit Court on May 4, 2016, Taylor’s counsel represented

to the court that Taylor had abandoned his right of appeal in exchange for the Commonwealth’s

agreement to dismiss the other numerous charges against Taylor. See id. The agreement was

memorialized in an agreed order, which Taylor signed. See id. As the Kentucky Court of Appeals

noted in upholding the denial of Taylor’s motion collaterally attacking his conviction:

       [During the hearing,] Taylor was then placed under oath and was questioned by the
       court. Taylor affirmed that he had signed the agreed order and that the remaining
       charges were to be dismissed with a stipulation of probable cause. Additionally, he
       acknowledged that there was some basis to bring the charges, that he had entered
       into the agreement freely and voluntarily with the advice of his attorney, that it was
       his desire to do so, and that he had had all the time he needed to think about his
       decision.

Id.

       On January 17, 2017, Taylor moved pursuant to Kentucky Rule of Criminal Procedure

11.42 (“RCr 11.42”) to collaterally attack his conviction based on ineffective assistance of counsel,

which was denied by the Green Circuit Court. See id. On July 24, 2017, Taylor moved to modify

and restore the jury’s recommended sentence, which was also denied, and Taylor filed a notice of

appeal on September 7, 2017. See id. at *2. On June 22, 2018, the Kentucky Court of Appeals

affirmed the denial of Taylor’s RCr 11.42 motion, and on November 1, 2018, the Kentucky Court

of Appeals denied Taylor’s motion for reconsideration. See id. at *1, *4. Taylor did not move for

discretionary review by the Kentucky Supreme Court.

       On December 20, 2018, Taylor filed a pro se Petition for Writ of Habeas Corpus in this

Court. (Pet., DN 1). On July 5, 2019, Taylor moved for leave to amend the Petition to assert

Claim Three relating to how his sentence was imposed by the Green Circuit Court, which this



                                                 2
Court denied. (Pet’r’s Mot. Leave Am. Pet. 1-3, DN 15; Mem. Op. & Order 5, DN 22). In the

R&R, the Magistrate Judge characterized the Petition as asserting two grounds for relief: (i)

ineffective assistance of trial counsel (“IATC”); and (ii) Taylor’s voluntary waiver of his right to

appeal. (R&R 3, DN 25). After reviewing those grounds, the Magistrate Judge recommended the

denial of both Taylor’s Petition and his request for a certificate of appealability. (R&R 19). Taylor

has objected to the R&R. (Pet’r’s Obj., DN 28).

                                      II.   JURISDICTION

       This Court has jurisdiction to “entertain an application for a writ of habeas corpus in behalf

of a person in custody pursuant to the judgment of a State court” pursuant to 28 U.S.C. § 2254.

                               III.     STANDARD OF REVIEW

       The Anti-Terrorism and Effective Death Penalty Act, Pub. L. No. 104-132, 110 Stat. 1214

(1996) (“AEDPA”), applies to all habeas corpus petitions filed after April 24, 1996, and requires

“heightened respect” for legal and factual determinations made by state courts. See Herbert v.

Billy, 160 F.3d 1131, 1134 (6th Cir. 1998). Section 2254(d), as amended by AEDPA, provides:

       An application for a writ of habeas corpus on behalf of a person in custody pursuant
       to the judgment of a State court shall not be granted with respect to any claim that
       was adjudicated on the merits in State court proceedings unless the adjudication of
       the claim—

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme Court
       of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).

       This is a “difficult to meet and highly deferential standard . . . .” Cullen v. Pinholster, 563

U.S. 170, 181 (2011) (internal quotation marks omitted) (internal citation omitted) (citation



                                                 3
omitted). Legal conclusions made by state courts are also given substantial deference under

AEDPA. The Supreme Court has concluded that “a federal habeas court may overturn a state

court’s application of federal law only if it is so erroneous that there is no possibility fairminded

jurists could disagree that the state court's decision conflicts with this Court’s precedents.” Nevada

v. Jackson, 569 U.S. 505, 508-09 (2013) (per curiam) (internal quotation marks omitted) (quoting

Harrington v. Richter, 562 U.S. 86, 101 (2011)).

       When reviewing a magistrate judge’s report and recommendation regarding a prisoner’s

petition for a writ of habeas corpus, “[a] judge . . . shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). A reexamination of the exact same argument that was presented

to the Magistrate Judge without specific objections “wastes judicial resources rather than saving

them, and runs contrary to the purpose of the Magistrates Act.” Howard v. Sec’y of Health &

Human Servs., 932 F.2d 505, 509 (6th Cir. 1991); see also Manigaulte v. C.W. Post of Long Island

Univ., 659 F. Supp. 2d 367, 372 (E.D.N.Y. 2009) (“[W]hen a party makes only conclusory or

general objections, or simply reiterates his original arguments, the Court reviews the Report and

Recommendation only for clear error.” (internal quotation marks omitted) (citation omitted)).

                                       IV.     DISCUSSION

       A.      Petitioner’s Objection

       In his Objection, Taylor contends that the Magistrate Judge erred in concluding that

Ground 1 of his IATC claim was procedurally defaulted and that no exception applied. (Pet’r’s

Obj. 1-4). He also objects to the recommendation as to Ground 2 relating to Taylor’s waiver of

his right to appeal his conviction. (Pet’r’s Obj. 4-5).

               1.      Ground 1



                                                  4
        In the R&R, the Magistrate Judge identified Taylor’s IATC claim as having four parts:

        (1) “counsel did not investigate the alleged crime scene area of the home,” (2)
        counsel did not properly cross-examine the state witnesses,” (3) “counsel did not
        defend petitioner where the state allowed evidence from the civil action into trial
        by allowing witness testimony of [J.M.] after that case resulted in Hung Jury and
        dismissal of case,” and (4) “counsel did not bring out conspiracy of grandchildren
        to defraud petitioner out of money and reason for charges was motive of petitioner
        cutting off funds to granddaughters.”

(R&R 9 (citation omitted)). After analyzing the claims, the Magistrate Judge found that Taylor

had failed to fairly present the third part of the claim to the state trial court. The Magistrate Judge

further found that even though Taylor arguably presented the first, second, and fourth parts of his

IATC claim to the state trial court, he still failed to fairly present the third part of this claim to the

Kentucky Court of Appeals. (R&R 9-10). As such, the R&R concluded that Taylor had

procedurally defaulted on his IATC claim. (R&R 9-10).

        Taylor contends that the Magistrate Judge erred in rejecting his argument that he should

have been provided a hearing on the merits of his motion for relief under RCr 11.42. (Pet’r’s Obj.

1-2). As the Magistrate Judge correctly noted, the necessity of a hearing—which is premised on

state law—was considered by the Kentucky Court of Appeals, and it is not the role of a federal

court to “function as an additional state appellate court reviewing state-court decisions on state

law or procedure.” (R&R 10 (citations omitted)). Therefore, the Court will overrule Taylor’s

Objection on this basis.

        Taylor also argues that the Supreme Court’s decisions in Martinez v. Ryan, 566 U.S. 1

(2012), and Trevino v. Thaler, 569 U.S. 413 (2013), provide an exception to the procedural default

thereby allowing this Court to consider the merits of this claim. (Pet’r’s Obj. 2-4). In the R&R,

the Magistrate Judge analyzed whether Martinez/Trevino applied to Taylor’s claim. (R&R 11-

14). As the Magistrate Judge correctly noted:



                                                    5
       The Sixth Circuit has held the Martinez/Trevino exception applies to Kentucky’s
       initial-review collateral proceedings under Rule 11.42. Woolbright v. Crews, 791
       F.3d 628, 636 (6th Cir. 2015). But it also held that the Martinez/Trevino exception
       does not apply to appeals from those initial review collateral proceedings under
       11.42. Id. This means the Martinez/Trevino exception might be used to establish
       “cause” for Taylor’s failure to present to the state trial court the third-part of the
       IATC claim in Ground One. But, more importantly, it means that Taylor cannot
       use the Martinez/Trevino exception to establish “cause” for his failure to present
       to the Court of Appeals of Kentucky all four-parts of the IATC claim in Ground
       One. In sum, federal review of the four-part IATC claim in Ground One is barred
       because Taylor has not made a showing of “cause.”

(R&R 13 (emphasis added) (citations omitted)). Thus, this exception does not apply, and the Court

will overrule Taylor’s Objection for this reason.

               2.     Ground 2

       Taylor also contends that the Magistrate Judge erred in finding that Taylor had knowingly

waived his right to appeal his conviction. (Pet’r’s Obj. 4). In support of his argument, however,

Taylor mischaracterizes the findings articulated in the R&R.

       As the Magistrate Judge explained:

       Taylor’s Rule 11.42 motion included an IATC claim that counsel coerced him into
       foregoing his direct appeal. The trial court’s written order acknowledged Taylor’s
       IATC claim that counsel forced him to waive his appeal under duress. In pertinent
       part the trial court’s ruling reads:

               Contrary to the Defendant’s argument, he was not forced to
               withdraw his appeal. This Court extensively went over the
               Defendant’s options in open court and the Defendant made a
               knowing and voluntary waiver of his right to appeal. The Court
               notes that in return for the Defendant waving his right to appeal, the
               Commonwealth agreed to dismiss all other charges against him, and
               further agreed not to seek a potential indictment for allegations
               which would have occurred in Adair County, Kentucky.

(R&R 17 (internal citations omitted) (citation omitted)). Thus, while acknowledging that Taylor

had alleged that he was pressured in to waiving his right to appeal, both the state trial court and




                                                    6
the Kentucky Court of Appeals found that this allegation was not supported by the record. (R&R

17-19).

          In addition, Taylor relies on Roe v. Flores-Ortega, 528 U.S. 470 (2000), and Garza v.

Idaho, 139 S. Ct. 738 (2019), in arguing that his trial counsel was required to file a notice of appeal

despite Taylor’s waiver of that right as part of the agreed order with the prosecution. (Pet’r’s Obj.

5-6). As the Magistrate Judge correctly noted, however, Taylor is procedurally barred from raising

this argument because he failed to raise this issue in the state courts. (R&R 15-16). Likewise, the

Magistrate Judge noted that the Kentucky Court of Appeals concluded that Taylor had failed to

satisfy the performance prong of the two-part test articulated in Strickland v. Washington, 466 U.S.

668 (1984), as to this claim. (R&R 17-18). As result, Taylor is not entitled to federal habeas relief

because he has failed to show that the “state court’s adjudication of his IATC claim resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established

Supreme Court precedent.” (R&R 19 (citing 28 U.S.C. § 2254(d)(1)).

          For these reasons, Taylor has not shown that the Magistrate Judge erred in recommending

the denial of this basis for habeas relief. Accordingly, the Court will overrule Taylor’s Objection.

          B.     Certificate of Appealability

          The Magistrate Judge recommended that a certificate of appealability not be issued on

Grounds One or Two. (R&R 14, 19). Absent such a certificate, Taylor may not appeal this Court’s

decision to the Sixth Circuit. See 28 U.S.C. § 2253(c)(1)(A). “A certificate of appealability may

issue . . . only if the applicant has made a substantial showing of the denial of a constitutional

right.” Id. § 2253(c)(2).




                                                  7
               1.      Ground 1

       In Slack v. McDaniel, 529 U.S. 473 (2000), the Supreme Court established a two-prong

test that is used to determine when a certificate of appealability should be issued when a writ of

habeas corpus is denied on procedural grounds. See id. at 484-85. To satisfy the test, the petitioner

must show that: (1) “jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right”; and (2) “jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Id. at 484.

       Here, Taylor’s claim is barred because he procedurally defaulted all parts of his IATC

claim. Likewise, he has failed to show cause and prejudice. The Court will deny a certificate of

appealability as to Ground One.

               2.      Ground 2

       As to Taylor’s second ground for habeas relief, the Magistrate Judge stated that Taylor’s

argument based on Roe v. Flores-Ortega, 528 U.S. 470 (2000), did not warrant the issuance of a

certificate of appealability because Taylor had failed to fairly present the issue to the state courts

and had failed to show cause and prejudice. (R&R 19 (citing Slack, 529 U.S. at 484)). The

Magistrate Judge also concluded that Taylor’s coercion claim did not warrant a certificate of

appealability because a reasonable jurist would not find it debatable that he had failed to articulate

a valid claim for a denial of a constitutional right. Having reviewed these conclusions, this Court

agrees, and no certificate of appealability will issue for Ground Two.

                                      V.      CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED as follows:

       1.      Petitioner’s Objection (DN 21) is OVERRULED.




                                                  8
       2.     The Magistrate Judge’s Findings of Fact, Conclusions of Law, and

Recommendation (DN 25) is ADOPTED, and Petitioner’s Petition for Habeas Corpus (DN 1) is

DENIED. The Clerk shall strike this matter from the active docket.

       3.     The issuance of a certificate of appealability pursuant to 28 U.S.C. § 2253(c) and

Fed. R. App. P. 22(b) is DENIED.




                                                                March 31, 2020


cc:    counsel of record
       J.E. Taylor, pro se




                                              9
